UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1072


In Re: JAMAL KWAME HOSENDOVE,

                    Petitioner.




                           On Petition for Writ of Mandamus.
                         (7:12-cr-00093-H-1; 7:16-cv-00118-H)


Submitted: March 30, 2017                                         Decided: April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jamal Kwame Hosendove, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jamal Kwame Hosendove petitions for a writ of mandamus, alleging that the

district court has unduly delayed in ruling on his 28 U.S.C. § 2255 (2012) motion. He

seeks an order from this court directing the district court to act. We find the present

record does not reveal undue delay in the district court. Accordingly, we grant leave to

proceed in forma pauperis and deny the mandamus petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2